DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
The drawings were received on 8/24/2021.  These drawings are entered.
The objections over the Drawings as presented in the Office Action mailed 5/26/2021 have been withdrawn based on the amendment filed 8/24/2021.
The rejections under 35 U.S.C.112(b) as presented in the Office Action mailed 5/26/2021 have been withdrawn based on the amendments filed 8/24/2021.
The rejections under 35 U.S.C.103 as presented in the Office Action mailed 5/26/2021 have been withdrawn based on the amendments filed 8/24/2021.

Reasons for Allowance
Claims 1, 2, and 4 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a lighting system comprising: a plurality of troffer style light fixtures within a room, at least one control system for controlling said plurality of troffer style light fixtures, said control system is a PoE light management system, and said troffer style light fixtures are PoE lights, at least one of said troffer style light fixtures having a width and a length being the long axis, said at least one troffer style light fixture includes a multi-port patch panel sufficient to support a plurality of RJ45 connections ports within one rack unit (RU) thereon and arranged along said long axis of said at least one troffer style light fixture, said patch panel being a passive network device allowing physical reconfiguration of networking segments including said PoE troffer style light fixtures, said control system coupled to said multi-port patch panel from a first side of said multi-port patch panel by a single PoE coupling cable, and a plurality among said remaining troffer style light fixtures in said room are each connected to one of said plurality of RJ45 connection ports of said multi-port patch panel from a second side by at least another plurality of PoE cables, one for each of said plurality among said remaining troffer style light fixtures, as specifically called for in the claimed combinations.
The closest prior art, Thoeston et al. (US 2017/0023193) does not disclose the multi-port patch panel is sufficient to support a plurality of RJ45 connections ports within one rack unit (RU) thereon and arranged along said long axis of said at least one troffer style light fixture, said patch panel being a passive network device allowing physical reconfiguration of networking segments including said PoE troffer style light fixtures, said control system coupled to said multi-port patch panel from a first side of said multi-port patch panel by a single PoE coupling cable, and a plurality among said remaining troffer style light fixtures in said room are each connected to one of said plurality of RJ45 connection ports of said multi-port patch panel from a second side by at least another plurality of PoE cables, one for each of said plurality among said remaining troffer style light fixtures, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Thoeston et al. reference in the manner required by the claims.
The closest prior art, Carney et al. (US 8,616,720) does not disclose the plurality of light fixtures are troffer style light fixtures, said at least one troffer style light fixture includes the multi-port patch panel arranged along said long axis of said at least one troffer style light fixture, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Carney et al. reference in the manner required by the claims.
While a lighting system including plurality of troffer style PoE light fixtures in a room, a PoE light management system, a multi-port patch panel sufficient to support a plurality of RJ45 connections ports within one rack unit (RU) and being a passive network device allowing physical reconfiguration of networking segments including said PoE troffer style light fixtures, and the troffer style light fixtures in said room are each connected to one of said plurality of RJ45 connection ports of said multi-port patch panel is known in the art, and utilizing a PoE connection between troffer style PoE light fixtures is known in the art, the combination of at least one of the troffer style light fixtures including the multi-port patch panel sufficient to support a plurality of RJ45 connections ports within one rack unit (RU) thereon and arranged along said long axis of said at least one troffer style light fixture, said patch panel being a passive network device allowing physical reconfiguration of networking segments including said PoE troffer style light fixtures, said control system coupled to said multi-port patch panel from a first side of said multi-port patch panel by a single PoE coupling cable, and a plurality among said remaining troffer style light fixtures in said room are each connected to one of said plurality of RJ45 connection ports of said multi-port patch panel from a second side by at least another plurality of PoE cables, one for each of said plurality among said remaining troffer style light fixtures is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875